DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1, 4, 6-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al (US 2009/0078090, previously cited) in view of Deros et al (US 2006/0021473, previously cited) and further in view of Chen (US 7107874, previously cited).
Regarding claim 1, Halder teaches a hand operated striking tool comprising a handle (3) having a first end portion (figs 3 and 4 at top) and a second end portion (figs 3 and 4 at bottom), wherein the second end portion defines a user interface portion of the handle; a tool head (2) defining a hole (4); and a vibration reduction mechanism (elements 5-7) positioned on or near the first end portion of the handle, wherein at least part of the vibration reduction mechanism is disposed between the handle and the tool head, wherein the vibration reduction mechanism fits substantially within the hole of the tool head to form an intermediary between the tool head and the handle (shown in figs 3 and 4), and wherein the vibration reduction mechanism includes: a collar (7) coupled to the handle, the collar is formed of a metal-based material ([0024]) to have a tube configuration and extends towards the second end portion (fig 3; see tube-like interior of collar 7 extending downward); at least one sleeve (5, 6) interposed over the collar; and a retainer (16) that engages with each of the handle, the at least one sleeve, and the collar (engagement shown in fig 4). Halder does not teach the retainer extending at least partly through the tool head and arranged entirely within the hole of the tool head or a lower placed pin proximate the second end portion engaging the handle and collar. Deros teaches a hand operated striking tool including a retainer (1070; fig 13) extending partly through the tool head and arranged entirely within the hole of the tool head (fig 13; topmost retainer 1070 arranged entirely within hole of tool head between head elements 1020 and 1040) and a lower placed 
Regarding claim 4, Halder, as modified, teaches all the elements of claim 1 as described above. Halder as modified further teaches the gap decouples the tool head from the handle (Halder fig 3; the gap (from Chen) surrounding pin 16 further decouples the head from the handle). 
Regarding claim 6, Halder, as modified, teaches all the elements of claim 4 as described above. Halder does not teach the retainer includes a rivet. Deros further teaches the retainer 
Regarding claim 7, Halder, as modified, teaches all the elements of claim 1 as described above. Halder further teaches the collar extends towards the user interface portion of the handle further than the at least one sleeve (fig 2).
Regarding claim 8, Halder teaches a hand operated striking tool comprising a handle (3) having a user interface portion (figs 3 and 4 at bottom); a tool head (2) defining a tapered hole (4); and a vibration reduction mechanism (elements 5-7), positioned in between the tool head and the handle (shown in figs 3 and 4), wherein the vibration reduction mechanism fits substantially within the hole of the tool head (fig 4, entirety of hole 4 is filled by the vibration reduction mechanism) and wherein the vibration reduction mechanism includes: a collar (7), the collar is formed of a metal-based material ([0024]) to have a tube configuration and extends towards the user interface portion (fig 3; see tube-like interior of collar 7 extending downward); a pin (16) coupled to the collar and to the handle; and at least one sleeve (5, 6) interposed over the collar, wherein an outer sleeve (5, 6) of the at least one sleeve engages with the tapered hole of the tool head (fig 4). Halder does not teach the pin extending at least partly through the tool head and arranged entirely within the hole of the tool head or a lower placed pin proximate the user interface portion engaging the handle and collar. Deros teaches a hand 
Regarding claim 13, Halder, as modified, teaches all the elements of claim 8 as described above. Halder further teaches the outer sleeve includes one or more circumferential ridges that securable engage with the tool head (fig 3; corresponding to ridges 11; [0025]).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halder, Chen and Deros as applied to claim 8 above, and further in view of Descombes et al (US 2014/0230616, cited by applicant).
Regarding claim 9, Halder, as modified, teaches all the elements of claim 8 as described above. Halder further teaches the tapered hole has a first taper angle and a second taper angle (fig 3; see tapers formed a top of hole 4 and at ridges 11), wherein the first taper angle is different form the second taper angle (as shown in fig 3). Halder does not teach a first sleeve wherein the outer sleeve is disposed over the first sleeve. Descombes teaches a striking tool comprising a first sleeve (“first additional sheath”) and an outer sleeve (“second additional sheath”), wherein the outer sleeve is disposed over the first sleeve ([0041]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to dispose the outer sleeve of Halder over a first sleeve in order to limit transmission of vibrations as taught by Descombes ([0041-0042]).
Regarding claim 10, Halder, as modified, teaches all the elements of claim 9 as described above. Halder further teaches an outer profile of the outer sleeve is tapered and includes a first outer sleeve taper angle that transitions to a second outer sleeve taper angle, wherein the first outer sleeve taper angle substantially matches the first taper angle of the tapered hole, and wherein the second outer sleeve taper angle substantially matches the second taper angle of the tapered hole (fig 3; the outer sleeve matches the multiple tapers of the hole).
Regarding claims 11 and 12, Halder, as modified, teaches all the elements of claim 9 as described above. Halder does not teach a specific durometer value of the first sleeve or outer sleeve. However, “where the general conditions of a claim are disclosed in the prior art, it is not .
Response to Arguments
Applicant's arguments filed 26 Aug 2021 have been fully considered but they are not persuasive. Regarding claims 1, 8, and their dependents, applicant argues that Halder does not teach a gap filled with a sleeve material or the pin extending through the tool head. However, the Chen and Deros references render these limitations obvious as detailed above. 
Applicant argues that the retainer of Deros does not extend at least through the tool head and engage with each of the handle, the at least one sleeve and the collar. However, the fastener of Halder engages the handle, sleeve and collar as shown in fig 4. Deros, which is provided to teach the location of the retainer, clearly shows the retainer 1070 extending through the tool head (between elements 1020 and 1040), rendering the configuration of the retainer obvious. Additionally, the retainer of Deros is shown (fig 13) engaging the handle (1002) and vibration reduction mechanism (elements 1050, 1060) as claimed. 
Applicant further argues that Deros does not teach a gap separating the retainer from the handle and the collar wherein the gap is at least partly filled with a sleeve material of the at least one sleeve. However, Chen is provided to teach this limitation as detailed above. Applicant further argues that the references do not motivate a person having ordinary skill in the art to include the solution of Chen within the tool of Halder as claimed. However, Chen provides a clear motivation for including a shock absorbing sleeve material (4) surrounding a retainer (shown in fig 3), as this buffers shocks and prevents injury to a user (col 1, lines 30-35). Applicant argues that Chen does not teach the retainer engaged with the handle, collar and retainer as claimed. However, this limitation is taught by Halder. Chen is provided to render obvious the use of sleeve material surrounding a retainer for the purposes of reducing shock. A person having ordinary skill in the art concerned with reducing shock would be clearly motivated by Chen to apply this sleeve material to fasteners or retainers within other striking tools, such as that of Halder. Applicant further argues that Chen does not teach a lower placed pin. However, Deros is provided to teach this limitation as detailed in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723